UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7222



NERION HAZELTON,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-00-3930-19AJ)


Submitted:   November 30, 2001         Decided:     December 18, 2001


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nerion Hazelton, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nerion Hazelton appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.*   Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court. Hazelton v. South Carolina, No. CA-00-3930-

19AJ (D.S.C. June 18, 2001).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       We note that the district court applied this court’s deci-
sions in Green v. French, 143 F.3d 865, 870 (4th Cir. 1998), and
Fitzgerald v. Greene, 150 F.3d 357, 362 (4th Cir. 1998). We have
analyzed the petition in light of the standards set forth by the
Supreme Court in Williams v. Taylor, 529 U.S. 362, 412-13 (2000).
Applying Williams, we reach the same conclusion as did the district
court: Hazelton is not entitled to habeas relief on any of his
claims.


                                 2